     Susheel Kirpalani (Admitted Pro Hac Vice)
 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     51 Madison Avenue, 22nd Floor
 2   New York, New York 10010
     Telephone: (212) 849-7000
 3   Facsimile: (212) 849-7100
     Email: susheelkirpalani@quinnemanuel.com
 4
     K. John Shaffer (Cal. Bar No. 153729)
 5   Matthew R. Scheck (Cal. Bar. No. 273152)
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 6   865 South Figueroa Street, 10th Floor
     Los Angeles, CA 90017
 7   Telephone: (213) 443-3000
     Facsimile: (213) 443-3100
 8   Email: johnshaffer@quinnemanuel.com
             matthewscheck@quinnemanuel.com
 9
     Stephen Finestone (Cal. Bar. No. 125675)
10   Jennifer C. Hayes (Cal. Bar No. 197252)
     FINESTONE HAYES LLP
11   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
12   Telephone: (415) 616-0466
     Facsimile: (415) 398-2820
13   Email: sfinestone@fhlawllp.com
             jhayes@fhlawllp.com
14

15   Attorneys for the ResCap Liquidating Trust

16                            UNITED STATES BANKRUPTCY COURT

17                            NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN JOSE DIVISION

19
                                                  )
20   In re:                                       )   Case No. 19-51455 (MEH)
                                                  )
21   HOME LOAN CENTER, INC.,                      )   Chapter 11
                                                  )
22   Debtor.                                      )   STIPULATED PROTECTIVE ORDER
                                                  )
23                                                )
                                                  )
24                                                )
                                                  )
25                                                )
                                                  )
26                                                )
27

28                                                                           Case No. 19-51455 (MEH)
                                                                    STIPULATED PROTECTIVE ORDER
Case: 19-51455    Doc# 65    Filed: 08/22/19      Entered: 08/22/19 09:03:01   Page 1 of 14
 1   1.      PURPOSES AND LIMITATIONS

 2           This Stipulated Protective Order (“Order”) governs the production, review, disclosure, and

 3   handling of any Disclosure or Discovery Material (as defined herein) produced by any person or entity

 4   in connection with the above-captioned bankruptcy case (the “Bankruptcy Case”).

 5           Disclosure and discovery activity in the Bankruptcy Case may involve production of

 6   confidential, proprietary, or private information for which special protection from public disclosure

 7   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to enter this

 8   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 9   or responses to discovery and that the protection it affords from public disclosure and use extends only

10   to the limited information or items that are entitled to confidential treatment under the applicable legal

11   principles.

12   2.      DEFINITIONS

13           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

14   or items under this Order.

15           2.2     “CONFIDENTIAL” Information or Items:             information (regardless of how it is

16   generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule of

17   Bankruptcy Procedure 7026 and Federal Rule of Civil Procedure 26(c).

18           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

19   as their support staff).

20           2.4     Designating Party: a Party or Non-Party that designates information or items that it

21   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

22           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

23   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

24   transcripts, and tangible things), that are produced or generated in disclosures or responses to

25   discovery in this matter.

26           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the

27
                                                                                    Case No. 19-51455 (MEH)
28                                                                         STIPULATED PROTECTIVE ORDER
                                                        1
Case: 19-51455      Doc# 65       Filed: 08/22/19   Entered: 08/22/19 09:03:01        Page 2 of 14
 1   Bankruptcy Case who has been retained by a Party or its counsel to serve as an expert witness.

 2          2.7     House Counsel: attorneys who are employees of a party to this Bankruptcy Case.

 3   House Counsel does not include Outside Counsel of Record or any other outside counsel.

 4          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

 5   entity not named as a Party to this Bankruptcy Case.

 6          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

 7   Bankruptcy Case but who are retained to represent or advise a party to this Bankruptcy Case and have

 8   appeared in this Bankruptcy Case on behalf of that party or are affiliated with a law firm which has

 9   appeared on behalf of that party.

10          2.10    Party: any party to this Bankruptcy Case, including all of its officers, directors,

11   employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

12          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

13   in this Bankruptcy Case.

14          2.12    Professional Vendors: persons or entities that provide litigation support services (e.g.,

15   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

16   or retrieving data in any form or medium) and their employees and subcontractors.

17          2.13    Protected Material:    any Disclosure or Discovery Material that is designated as

18   “CONFIDENTIAL.”

19          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

20   Producing Party.

21   3.     SCOPE

22          The protections conferred by this Order cover not only Protected Material (as defined above),

23   but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,

24   summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

25   presentations by Parties or their Counsel that might reveal Protected Material.          However, the

26   protections conferred by this Order do not cover the following information: (a) any information that

27
                                                      2
28                                                                                Case No. 19-51455 (MEH)
                                                                         STIPULATED PROTECTIVE ORDER
Case: 19-51455     Doc# 65      Filed: 08/22/19    Entered: 08/22/19 09:03:01        Page 3 of 14
 1   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

 2   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of

 3   this Order, including becoming part of the public record through trial, a hearing, a court filing, or

 4   otherwise; and (b) any information known to the Receiving Party prior to the disclosure or obtained

 5   by the Receiving Party after the disclosure from a source who obtained the information lawfully and

 6   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at trial

 7   or a hearing shall be governed by a separate agreement or order.

 8   4.     DURATION

 9          Even after final disposition of this Bankruptcy Case, the confidentiality obligations imposed

10   by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

11   order otherwise directs. “Final Disposition” shall be deemed to be the closing or dismissal of the

12   Bankruptcy Case, and of all adversary proceedings, contested matters, and appeals relating thereto,

13   and the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of the

14   foregoing, including the time limits for filing any motions or applications for extension of time

15   pursuant to applicable law.

16   5.     DESIGNATING PROTECTED MATERIAL

17          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

18   Non-Party that designates information or items for protection under this Order must take care to limit

19   any such designation to specific material that qualifies under the appropriate standards.           The

20   Designating Party must designate for protection only those parts of material, documents, items, or oral

21   or written communications that qualify – so that other portions of the material, documents, items, or

22   communications for which protection is not warranted are not swept unjustifiably within the ambit of

23   this Order.

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

25   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

26
27
                                                       3
28                                                                                Case No. 19-51455 (MEH)
                                                                         STIPULATED PROTECTIVE ORDER
Case: 19-51455     Doc# 65     Filed: 08/22/19     Entered: 08/22/19 09:03:01        Page 4 of 14
 1   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 2   other parties) expose the Designating Party to sanctions.

 3          If it comes to a Designating Party’s attention that information or items that it designated for

 4   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 5   that it is withdrawing the mistaken designation.

 6          5.2         Manner and Timing of Designations. Except as otherwise provided in this Order (see,

 7   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

 8   Discovery Material that qualifies for protection under this Order must be clearly so designated before

 9   the material is disclosed or produced.

10          Designation in conformity with this Order requires:

11                (a)    for information in documentary form (e.g., paper or electronic documents, but

12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

13   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

14   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

15   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

16                A Party or Non-Party that makes original documents or materials available for inspection

17   need not designate them for protection until after the inspecting Party has indicated which material it

18   would like copied and produced. During the inspection and before the designation, all of the material

19   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

20   identified the documents it wants copied and produced, the Producing Party must determine which

21   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

22   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that

23   contains Protected Material. If only a portion or portions of the material on a page qualifies for

24   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

25   appropriate markings in the margins).

26                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

27
                                                        4
28                                                                                 Case No. 19-51455 (MEH)
                                                                          STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65       Filed: 08/22/19   Entered: 08/22/19 09:03:01      Page 5 of 14
 1   Designating Party identify all protected testimony either (a) on the record, before the close of the

 2   deposition, hearing, or other proceeding or (b) by written notice identifying the page and line numbers

 3   of a rough or final transcript within three (3) days after the close of the deposition, hearing, or other

 4   proceeding.

 5                (c) for information produced in some form other than documentary and for any other

 6   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 7   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion

 8   or portions of the information or item warrant protection, the Producing Party, to the extent practicable,

 9   shall identify the protected portion(s).

10          5.3      Inadvertent Failures to Designate.     If timely corrected, an inadvertent failure to

11   designate qualified information or items does not, standing alone, waive the Designating Party’s right

12   to secure protection under this Order for such material. Upon timely correction of a designation, the

13   Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

14   the provisions of this Order.

15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

16          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

19   or a significant disruption or delay, a Party does not waive its right to challenge a confidentiality

20   designation by electing not to mount a challenge promptly after the original designation is disclosed.

21          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

22   by providing written notice of each designation it is challenging and describing the basis for each

23   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

24   that the challenge to confidentiality is being made in accordance with this specific paragraph of this

25   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process

26   by conferring directly (in voice to voice dialogue; other forms of communication are not sufficient)

27
                                                        5
28                                                                                  Case No. 19-51455 (MEH)
                                                                           STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65     Filed: 08/22/19     Entered: 08/22/19 09:03:01        Page 6 of 14
 1   within 7 days of the date of service of notice. In conferring, the Challenging Party must explain the

 2   basis for its belief that the confidentiality designation was not proper and must give the Designating

 3   Party an opportunity to review the designated material, to reconsider the circumstances, and, if no

 4   change in designation is offered, to explain the basis for the chosen designation. A Challenging Party

 5   may proceed to the next stage of the challenge process only if it has engaged in this meet and confer

 6   process first or establishes that the Designating Party is unwilling to participate in the meet and confer

 7   process in a timely manner.

 8           6.3     Judicial Intervention.     If the Parties cannot resolve a challenge without court

 9   intervention, the Challenging Party shall submit a letter brief of no more than five (5) pages to the

10   Court    via    email    to    Judge     Hammond’s       Courtroom       Deputy,     Anna     Rosales,     at

11   anna_rosales@canb.uscourts.gov, with a cc: to the Designating Party within 14 days of the first voice

12   to voice conference contemplated in paragraph 6.2 or within 7 days of the parties agreeing that the

13   meet and confer process will not resolve their dispute, whichever is earlier. Each such letter brief must

14   be accompanied by a competent declaration affirming that the movant has complied with the meet and

15   confer requirements imposed in the preceding paragraph. Failure by the Challenging Party to submit

16   such a letter including the required declaration within 14 days (or 7 days, if applicable) shall

17   automatically waive the Challenging Party’s right to contest the confidentiality designation for each

18   challenged designation. The Designating Party may submit a letter brief in accordance with Judge

19   Hammond’s published Practices and Procedures supporting its confidentiality designation on the

20   briefing schedule set by the Court The burden of persuasion in any such challenge proceeding shall

21   be on the Designating Party. Unless the Designating Party has waived the confidentiality designation,

22   all parties shall continue to afford the material in question the level of protection to which it is entitled

23   under the Producing Party’s designation until the court rules on the challenge.

24   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

25           7.1     Basic Principles. Protected Material may be disclosed only to the categories of persons

26   and under the conditions described in this Order. Upon a Final Disposition (as defined in section 4),

27
                                                         6
28                                                                                    Case No. 19-51455 (MEH)
                                                                             STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65     Filed: 08/22/19      Entered: 08/22/19 09:03:01          Page 7 of 14
 1   a Receiving Party must comply with the provisions of section 13 below.

 2          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 3   secure manner that ensures that access is limited to the persons authorized under this Order.

 4          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 5   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 6   information or item designated “CONFIDENTIAL” only to:

 7                (a) the Receiving Party’s Outside Counsel of Record, as well as employees of said Outside

 8   Counsel of Record to whom it is reasonably necessary to disclose the information;

 9                (b) the officers, directors, and employees (including House Counsel) of the Receiving

10   Party to whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

11   Agreement to Be Bound” (Exhibit A);

12                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

13   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14   (Exhibit A);

15                (d) the court and its personnel;

16                (e) court reporters and their staff, and Professional Vendors to whom disclosure is

17   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A);

19                (f) during their depositions, witnesses to whom disclosure is reasonably necessary and

20   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

21   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

22   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter

23   and may not be disclosed to anyone except as permitted under this Order.

24                (g) the author or recipient of a document containing the information or a custodian or other

25   person who otherwise possessed or knew the information.

26
27
                                                        7
28                                                                                  Case No. 19-51455 (MEH)
                                                                           STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65     Filed: 08/22/19      Entered: 08/22/19 09:03:01       Page 8 of 14
 1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2          LITIGATION

 3          If a Party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this Bankruptcy Case as “CONFIDENTIAL,”

 5   that Party must:

 6               (a) promptly notify in writing the Designating Party. Such notification shall include a

 7   copy of the subpoena or court order;

 8               (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 9   other litigation that some or all of the material covered by the subpoena or order is subject to this

10   Order. Such notification shall include a copy of this Order; and

11               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

12   Designating Party whose Protected Material may be affected.

13          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

14   court order shall not produce any information designated in this Bankruptcy Case as

15   “CONFIDENTIAL” before a determination by the court from which the subpoena or order issued,

16   unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear

17   the burden and expense of seeking protection in that court of its confidential material – and nothing in

18   these provisions should be construed as authorizing or encouraging a Receiving Party in this

19   Bankruptcy Case to disobey a lawful directive from another court.

20   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

21          BANKRUPTCY CASE

22               (a) The terms of this Order are applicable to information produced by a Non-Party in this

23   Bankruptcy Case and designated as “CONFIDENTIAL.” Such information produced by Non-Parties

24   in connection with this Bankruptcy Case is protected by the remedies and relief provided by this Order.

25   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

26   protections.

27
                                                       8
28                                                                                Case No. 19-51455 (MEH)
                                                                         STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65    Filed: 08/22/19     Entered: 08/22/19 09:03:01        Page 9 of 14
 1              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 2   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 4                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

 5   of the information requested is subject to a confidentiality agreement with a Non-Party;

 6                  (2) promptly provide the Non-Party with a copy of this Order, the relevant discovery

 7   request(s), and a reasonably specific description of the information requested; and

 8                  (3) make the information requested available for inspection by the Non-Party.

 9              (c) If the Non-Party fails to object or seek a protective order from this court within 7 days

10   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

11   Party’s confidential information responsive to the discovery request. If the Non-Party seeks Court

12   intervention pursuant to section O of the Court’s Policies and Procedures, the Receiving Party shall

13   not produce any information in its possession or control that is subject to the confidentiality agreement

14   with the Non-Party before a determination by the court. Absent a court order to the contrary, the Non-

15   Party shall bear the burden and expense of seeking protection in this court of its Protected Material.

16   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Order, the Receiving Party

19   must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use

20   its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

21   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request

22   such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached

23   hereto as Exhibit A.

24   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25          MATERIAL

26          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

27
                                                       9
28                                                                                 Case No. 19-51455 (MEH)
                                                                          STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65     Filed: 08/22/19 Entered: 08/22/19 09:03:01             Page 10 of
                                              14
 1   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

 2   are those set forth in Federal Rule of Bankruptcy Procedure 7026 and Federal Rule of Civil Procedure

 3   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in an e-

 4   discovery order that provides for production without prior privilege review. Pursuant to Federal Rule

 5   of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 6   communication or information covered by the attorney-client privilege or work product protection, the

 7   parties may incorporate their agreement into a supplemental stipulated protective order submitted to

 8   the Court.

 9   12.     MISCELLANEOUS

10           12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

11   its modification by the court in the future.

12           12.2   Right to Assert Other Objections. By stipulating to this Order, no Party waives any

13   right it otherwise would have to object to disclosing or producing any information or item on any

14   ground not addressed in this Order. Similarly, no Party waives any right to object on any ground to

15   use in evidence of any of the material covered by this Order.

16           12.3   Filing Protected Material. Notwithstanding anything in Civil Local Rule 79-5 to the

17   contrary, a Party may lodge with the Court those portions of any pleading or other document that

18   contains Protected Material, without filing a motion for authority to file under seal or obtaining an

19   order authorizing the sealing of such pleading or other document. If the Designating Party is the Party

20   that lodges such Protected Material, it shall contemporaneously file a declaration establishing that the

21   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

22   protection under the law (the “Verifying Declaration”). If the Receiving Party is the Party that lodges

23   such Protected Material, the Designating Party shall file a Verifying Declaration within four court

24   days.

25   13.     FINAL DISPOSITION

26           Within 60 days after the Final Disposition, as defined in section 4 above, each Receiving Party

27
                                                       10
28                                                                                 Case No. 19-51455 (MEH)
                                                                          STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65      Filed: 08/22/19 Entered: 08/22/19 09:03:01            Page 11 of
                                               14
 1   must return all Protected Material to the Producing Party or destroy such material. As used in this

 2   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

 3   other format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

 4   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and

 5   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

 6   attorney work product, and consultant and expert work product, even if such materials contain

 7   Protected Material. Any such archival copies that contain or constitute Protected Material remain

 8   subject to this Order as set forth in Section 4 (DURATION).

 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     Dated: August 22, 2019
10
                                                   By: Jennifer C. Hayes
11                                                 Susheel Kirpalani (Admitted Pro Hac Vice)
12
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
13                                                 51 Madison Avenue, 22nd Floor
                                                   New York, New York 10010
14                                                 Telephone: (212) 849-7000
                                                   Facsimile: (212) 849-7100
15                                                 Email: susheelkirpalani@quinnemanuel.com
16                                                 K. John Shaffer (Cal. Bar No. 153729)
                                                   Matthew R. Scheck (Cal. Bar. No. 273152)
17                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
18                                                 865 South Figueroa Street, 10th Floor
19                                                 Los Angeles, CA 90017
                                                   Telephone: (213) 443-3000
20                                                 Facsimile: (213) 443-3100
                                                   Email: johnshaffer@quinnemanuel.com
21                                                        matthewscheck@quinnemanuel.com
22                                                 Jennifer C. Hayes (Cal. Bar No. 197252)
                                                   FINESTONE HAYES LLP
23                                                 456 Montgomery Street, 20th Floor
                                                   San Francisco, California 94104
24                                                 Telephone: (415) 616-0466
25
                                                   Facsimile: (415) 398-2820
                                                   Email: jhayes@fhlawllp.com
26
                                                   Attorneys for the ResCap Liquidating Trust
27
                                                      11
28                                                                                Case No. 19-51455 (MEH)
                                                                         STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65     Filed: 08/22/19 Entered: 08/22/19 09:03:01           Page 12 of
                                              14
 1   Dated: August 22, 2019
 2                                            By: Steven J. Kahn
                                              Steven J. Kahn (CA Bar No. 76933)
 3                                            Pachulski Stang Ziehl & Jones LLP
                                              10100 Santa Monica Blvd., 13th Floor
 4                                            Los Angeles, CA 90067
                                              Telephone: 310.277.6910
 5                                            Facsimile: 310.201.0760
                                              Email: jpomerantz@pszjlaw.com
 6                                            jrichards@pszjlaw.com
                                              mpagay@pszjlaw.com
 7

 8                                            Henry C. Kevane (CA Bar No. 125757)
                                              Pachulski Stang Ziehl & Jones LLP
 9                                            150 California St., 15th Floor
                                              San Francisco, CA 94111
10                                            Telephone: 415.263.7000
                                              Facsimile: 415.263.7010
11                                            Email: hkevane@pszjlaw.com
12                                            Proposed Attorneys for Home Loan Center, Inc.
13
     Dated: August 22, 2019
14
                                              By: Ori Katz
15                                            Matthew C. Corcoran (Pro Hac Vice to be Filed)
                                              Jones Day
16                                            325 John H. McDowell Blvd., Suite 600
                                              Columbus, OH 43215
17                                            Telephone: 614.469.3939
                                              Facsmile: 614.461.4198
18
                                              Ori Katz (Cal. Bar No. 209561)
19                                            Sheppard, Mullin, Richter & Hampton LLP
20
                                              Four Embarcadero Center, 17th Floor
                                              San Francisco, California 94111-4109
21                                            Telephone: (415) 434-9100
                                              Facsimile: (415) 434-3947
22                                            Email: okatz@sheppardmullin.com

23                                            Attorneys for LendingTree, Inc., LendingTree,
                                              LLC, and Douglas Lebda
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26
27
                                                12
28                                                                        Case No. 19-51455 (MEH)
                                                                 STIPULATED PROTECTIVE ORDER
Case: 19-51455   Doc# 65      Filed: 08/22/19 Entered: 08/22/19 09:03:01    Page 13 of
                                            14
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or type

 4   full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order (“Order”) and the order approving the same that was issued by the United

 6   States Bankruptcy Court for the Northern District of California on [date] in the case of In re Home

 7   Loan Center, Inc., Case No. 19-51455. I agree to comply with and to be bound by all the terms of this

 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Order to any person or entity except in strict compliance with

11   the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States Bankruptcy Court for the Northern

13   District of California for the purpose of enforcing the terms of this Order, even if such enforcement

14   proceedings occur after termination of this Bankruptcy Case.

15   I   hereby    appoint     __________________________           [print     or   type    full   name]    of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this Bankruptcy Case or any proceedings

18   related to enforcement of this Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27
                                                       13
28                                                                                    Case No. 19-51455 (MEH)
                                                                             STIPULATED PROTECTIVE ORDER
Case: 19-51455      Doc# 65      Filed: 08/22/19 Entered: 08/22/19 09:03:01             Page 14 of
                                               14
